DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior arguments had been directed towards a deficiency of previously cited art in regards to pores or channels for dispersing a drug. The present rejection presents new grounds to overcome previous deficiencies and is thus a non-final rejection that presents new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the autonomous control unit. When examining the application examiner ask what limitations are claimed by the functional language of a control unit which is autonomous. Examiner looks to the specification and finds reference to the autonomous control unit in paragraphs [0003], [0010], [0011], [0014], and [0035]-[0036], however, examiner finds no reference to structure or description of the devices function which describes what the autonomous component of the control unit is. MPEP 2161.01 defines the requirements for written description and states:
	 “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “
	Examiner believes the above shows that an adequate description for the functional language of an “autonomous” component of the control unit is not adequately described in the specification and thus the written description requirement is found lacking.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a control unit in claim 1 and 24, this generic term is being interpreted based on structure from the specification, para [0036] where the autonomous control unit is described as having electrical memory cells and a control board that is a microcontroller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US-20110125078-A1) (cited previously) in view of Gelfand (US 20050192638 A1).
Regarding claim 1 and 24, Dennison teaches Dennison teaches an implant system for photodynamic therapy [0010][0011] comprising: a light source for radiating light that is adapted to be implanted in a resection cavity [0010][0033][0037]-[0041] (an implantable stimulator which targets tissue with light emission is described as seen in Figs 1 and 5; the light source may be an optic fiber which transmits light from a housing to a distal target or as para [0041] and [0112] suggest: an LED disposed at the distal target site that is connected to the housing via an electrical connection); and an autonomous control unit connectable to the light source via a supply line [0041][0106]-[0112] (implantable system may have an autonomous control unit/processor configured to control the light stimulation;  as suggested in para [0041] and [0112] this may occur via an electrical connection/supply line that connects to a distal LED light source), wherein the autonomous control unit has a reservoir for a drug [0130][0145]-[0146] (Fig 6, reservoir 78  contains therapeutic agent/drug), wherein the reservoir is connected via a drug line to the light source, which is configured to dispense the drug to surrounding tissue ([0146] Fig 5 “processor 50 may, for example, define dosing programs and/or therapy schedules that specify the amount of a therapeutic agent that is delivered to a target tissue site within patient 6 from reservoir 78 via catheter 74 (drug line)”); wherein the drug line runs substantially parallel to the supply line [0132] (catheters deliver therapeutic agent to the same location as the light therapy, the light source and fluid conduit may be coaxial and share a connection to the housing and terminate/delivery treatment to the same location); further, Dennison teaches an embodiment where the light source functions to deliver therapeutic agent/drug to the target location with the light 
	Gelfand teaches an implantable drug pump system (abstract) wherein a drug supply line/catheter has pores and/or channels on its surface for dispensing the drug [0056]-[0059][0068]-[0072] (Fig 6, “catheter 106 has a sealed tip 601 but is equipped with multiple side holes or pores 602 in the wall of the catheter”… allowing movement of “drug through the wall of the catheter”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Dennison to make use of pores in the surface of the drug/light delivery system as taught by Gelfand to disperse the drug because “side holes or pores” may “evenly distribute the infused drug” into the surrounding space [0058] and [0056] “small pores will discourage ingrowth of tissue into the side holes”. Further, examiner considers that this modification comprises combining prior art elements (a drug eluting optical stimulation lead of Dennison, and the plurality of pores of Gelfand) according to known methods (a plurality of pores may be disposed on the distal surface of the light delivery system of Dennison) to yield predictable results (the drug may be distributed out of the distal end of the optical deliver system so that the drug is evenly dispersed to a target area).
Regarding claim 12, Denison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1. Further, Denison teaches an implant system for photodynamic therapy wherein the reservoir comprises a drug absorption path for filling via an extracorporeal injection needle ([0149] Fig 5 Refill port 80; “a percutaneous delivery system, e.g., a hypodermic needle, penetrates the membrane of refill port 80, the membrane may seal shut when the needle is removed from refill port”).
 Regarding claim 16, Dennison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1. Further, Dennison teaches an implant system for photodynamic therapy wherein the control unit has at least one electrical memory cell for voltage .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Denison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) as applied to claim 1 above, and further in view of Sinofsky (US 6071302 A) (cited previously).
	Regarding claim 2, Denison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1.  Dennison teaches a system with [0041] LEDs or optic fibers light sources disposed at the applicator of the device for treating tissue. Dennison does not explicitly teach wherein the light source is made of a translucent material (the examiner notes that this limitation could be considered an inherent property when describing materials to make an LED intended to give off light).
Sinofsky teaches a system for phototherapeutic radiation wherein the light source is made of a translucent material (Fig 3 28, the cap region/light source, has a light-transmissive/translucent wall).
It would be obvious to one of ordinary skill in the art to have modified the implant system for photodynamic therapy with the light-translucent source element of Sinofsky because this modification comprises a simple substitution of one known element (light element of Dennison) for another (light source made of a translucent material of Sinofsky) to obtain predictable results (a light source made of a transmissive material to allow light).
	Regarding claim 3, Denison in view of Gelfand and Sinofsky teaches an implant system for photodynamic therapy substantially as claimed in claim 2. Dennison does not teach a system wherein scattering centers for promoting a uniform spherical illumination are formed in the translucent material.
Sinofsky teaches a system wherein scattering centers for promoting a uniform spherical illumination are formed in the translucent material (Col 2 Ln 60-61, preferred embodiment generates 
	It would be obvious to one of ordinary skill in the art to have modified the implant system for photodynamic therapy with the light-translucent source element of Sinofsky because this modification comprises a simple substitution of one known element (light element of Dennison) for another (light source made of a translucent material with scattering properties of Sinofsky) to obtain predictable results (a light source with scattering properties to allow light to uniformly illuminate).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Denison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) as applied to claim 1 above, and further in view of Liu (US 20160138763 A1) (cited previously).
	Regarding claim 5, Denison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1. Further, Dennison teaches a system wherein the light is connectable by the supply line to the voltage source arranged in the control unit [0041] [0083]-[0084][0106]-[0112] (voltage is supplied to the light source via the supply line/ electrical connection).
Dennison does not teach an implant system for photodynamic therapy wherein the light source is formed of two half shells, between which at least one light is accommodated.
Liu teaches a light source wherein the light source is formed of two half shells, between which at least one light is accommodated ([0018]-[0019] a LED lamp light source is taught with the source formed from two half shells (Fig 1 20) with an LED or plurality between the shells).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the implant system for photodynamic therapy as taught by Denison with a half-shelled bulb structured light source as taught by Liu because the “LED lamp of the present invention can achieve the omnidirectional light emitting effect and reduce the unnecessary energy consumption” [0008]. Further the examiner notes that this modification comprises applying a known technique (a light source in half .
Claims 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Denison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) as applied to claim 1 above, and further in view of Leclerc (US-20070208395-A1) (cited previously).
	Regarding claim 4, Denison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1. Dennison does not teach a light source wherein a masking is provided on the light source for partial illumination.
Leclerc teaches a light source for phototherapy wherein a masking is provided on the light source for partial illumination ([0162]-[0165] Fig 21A-C, a light source for illuminating a body surface is taught with a light transmissive region and a mask region where light is blocked to provide partial illumination).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the implant system for photodynamic therapy as taught by Dennison with the light source with masking as taught by Leclerc because this modification comprises 
	Regarding claim 6, Denison in view of Gelfand and Leclerc teaches an implant system for photodynamic therapy substantially as claimed in claim 4. Further, Dennison teaches an implant system for photodynamic therapy wherein the light is provided by an LED [0041] [0112].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Denison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) and Leclerc (US-20070208395-A1) as applied to claim 6 above, and further in view of Liu (US 20160138763 A1) (cited previously).
Regarding claim 7, Denison in view of Gelfand and Leclerc teaches an implant system for photodynamic therapy substantially as claimed in claim 6. Dennison does not teach a light source wherein the arrangement of the LEDs is chosen for a uniform spherical illumination.
Liu teaches a light source wherein the arrangement of the LEDs is chosen for a uniform spherical illumination ([0018]-[0020] Fig 5, the LEDs 31 in the light source are disposed on surfaces 30, 32 of a substrate to achieve omnidirectional/spherical lighting).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the implant system for photodynamic therapy as taught by Dennison with a light source arranged for spherical illumination as taught by Liu because the “LED lamp of the present invention can achieve the omnidirectional light emitting effect and reduce the unnecessary energy consumption” [0008]. Further the examiner notes that this modification comprises applying a known technique (light sources arranged to produce omnidirectional/spherical lighting) to a known device (the phototherapy device provided by Dennison) ready for improvement to yield predictable results (a LED bulb structure allows for a more omnidirectional lighting for the treated tissue).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Denison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) and Leclerc (US-20070208395-A1) as applied to claim 8 above, and further in view of Smith (US 20110149591 A1) (cited previously).
	Regarding claims 8 and 9, Denison in view of Gelfand and Leclerc teaches an implant system for photodynamic therapy substantially as claimed in claim 6. Dennison in view of Gelfand and Leclerc does not teach a light source wherein the LEDs are arranged on an LED carrier, which is formed as a connecting link of the LEDs with the supply line, and the LED carrier has a shape of a sphere or the shape of a cuboid, including the special form of a cube, or the shape of a pyramid, on whose surfaces the LEDs are disposed in a center of gravity. 

	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the implanted LED light source of Dennison with the cuboid light source of Smith because this modification comprises a simple substitution of one known element (implantable light source of Dennison) for another (cuboid LED support structure as taught by Smith) to obtain predictable results (an implanted light source with LEDs disposed on a cuboid support structure). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) as applied to claim 1 above and further in view of Zhu (US 20130317572 A1).
	Regarding claim 13, Denison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1. Dennison in view of Gelfand does not teach wherein two coupling links are provided for the releasable connection of a supply line to the control unit, one of which is arranged at an outer side of a housing of the control unit.
	 Zhu teaches an implant system for photodynamic therapy wherein two coupling links are provided for the releasable connection of a supply line to the control unit one of which is arranged at an outer side of a housing of the control unit [0070]-[0072] [0076]-[0077] (Fig 2; “Each neuromodulation lead 12 further comprises a connector 50 (not shown in FIG. 2) mounted to the proximal end 46 of the lead body 44, which mates with the connector 42 of the FIM (fully implantable modulator) 14”). 

	Regarding claim 14, Denison in view of Gelfand and Zhu teaches an implant system for photodynamic therapy substantially as claimed in claim 13. Further, Zhu teaches an implant system for photodynamic therapy wherein a plurality of light sources of different volumes are provided [0083][0088]-[0089] (Figs 11-13, different lead configurations are shown with light sources L1-L4 shown at different locations and amounts of sources, indicating different volumes of light sources) for selectively connecting one of the light sources via the associated supply line to the coupling link of the control unit [0070]-[0072] (any of the different lead designs may be implemented by connecting them to the housing via the connection elements).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Dennison to include a plurality of lead designs with different lighting elements as taught in Zhu because this modification comprises a use of known technique (including various lead configurations) to improve similar devices (implantable stimulators) in the same way (by including multiple lead types/ optical sources, a system may be tailored for an individual’s treatment needs). 
	Regarding claim 15, Denison in view of Gelfand and Zhu teaches an implant system for photodynamic therapy substantially as claimed in claim 13. Further, Dennison teaches an implant .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Denison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) as applied to claim 1 above, and further in view of Chen et al. (US-5445608-A) (cited previously).
	Regarding claim 17, Denison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1. Dennison does not teach a material for the housing of the control unit.
Chen teaches a phototherapeutic implant wherein a housing of the control unit is made from implant steel or titanium or a biocompatible plastic (Col 22 Ln 67-Col 23 Ln 41, an implantable light therapy device, the housing of which is made of plastic selected to have physiological compatibility).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the implant system of Dennison to have a biocompatible plastic housing as taught by Chen because “development of a method and apparatus for delivering light with an implantable probe, for extended periods of time, well beyond that available during the time that a patients subdermal system is exposed during surgery is therefore desirable” (Col 3 Ln 42-46), to this end, the use of compatible materials would be obvious to one of ordinary skill in the art. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) as applied to claim 1 above, and further in view of Towne (US-20160030765-A1).
	Regarding claims 18 and 19, Denison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1.  Dennison in view of Gelfand does not teach wherein the light source and / or the supply line and / or the control unit and / or the drug line are coated with a biocompatible material and, wherein the biocompatible material is formed from medical silicone.
	Towne teaches an implant system for photodynamic therapy wherein the light source and / or the supply line and / or the control unit and / or the drug line are coated with a biocompatible material ([0141]-[0143] metal coatings and polymers applied to the outer layer to make the applicator/light source and supply line biocompatible; [0169]-[0170] coatings for biocompatibility on the applicator/light source) and wherein the biocompatible material is formed from medical silicone ([0167]-[0168] the light source/applicator has a circuit to control the light source, this circuit is encapsulated by a coating which may be a silicone coating. Further, the examiner considers that it has been held by reviewing courts that it is within the general skill of an ordinary worker in the art to select a known material (medical silicone) on the basis of suitability for the intended use (biocompatible) as a matter of design choice).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Dennison to make use of biocompatible coverings/coating like medical silicon as taught in Towne because “biocompatible and bio-inert coatings may be used to reduce foreign body responses, such as that may result in cell growth over or around an applicator and change the optical properties of the system” [0169].
	Regarding claim 20, Denison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1. Dennison in view of Gelfand does not teach wherein in the 
	Towne teaches an implant system wherein, in the interior of the light source, at least one photo sensor is arranged ([0158] Fig 24, a sensor is disposed in the light applicator to detect light intensity from the applicator), the signal of which is fed via a signal line assigned to the supply line to an evaluation unit arranged in the control unit for switching the light source ([0158] Fig 24 the wire SW1 carries the signal back to the controller, [0079] the delivery segment/ supply line comprises wires connecting the applicator and housing; [0018] controller can interpret signal from the sensor and adjust an output parameter).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Dennison to include the photosensor with the light applicator as described in Towne because “Captured light may also be used to assess efficiency or functional “health” of the applicator and/or system by providing information regarding the optical transport efficiency of the device/tissue states” [0158].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Denison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) and Towne (US-20160030765-A1) as applied to claim 20 above, and further in view of Leuthardt (WO 2013055329 A1) (cited previously).
	Regarding claim 21, Denison in view of Gelfand and Towne teaches an implant system for photodynamic therapy substantially as claimed in claim 20.  Further, Towne teaches a system wherein the light source is assigned a sensor focused on a treatment area ([0158]-[0159] an optical sensor may collect light for the purposed of assessing system efficacy and diagnosing changes in tissue), the data of which is transferred via a camera line which runs substantially parallel to the supply line to the control unit ([0158] Fig 24 the wire SW1 carries the signal back to the controller, [0079] the delivery segment/ 
Towne does not teach an implant system for photodynamic therapy wherein the sensing apparatus is a camera focused on a tumor area. 
Leuthardt teaches an implantable tumor pressure monitoring system ([0021] may monitor internal pressure caused by a brain tumor) wherein a camera is focused on a tumor area ([0029] the means for observing the intracranial tumor-device interface is an implantable camera; examiner notes that this implantable camera can be moveable to align with a view of the tumor area at the time of implantation). 
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the implant system for photodynamic therapy with an optical sensor as taught by Dennison in view of Towne (as described in claim 20) with the intra-cranial camera as taught by Leuthardt because this modification comprises simple substitution of one known element (optical sensor, focused on interrogating the intensity of emitted light) for another (optical camera to obtain image data) to obtain predictable results(allow the system to send images rather than signals to the extracorporeal receiver).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) as applied to claim 1 above, and further in view of Solem (US 20090171408 A1) (cited previously).
	Regarding claim 22, Dennison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1. Dennison does not teach an implant system for photodynamic therapy wherein at least one eyelet is formed on the control unit.

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the implant system for photodynamic therapy as taught by Dennison with the eyelet fixation means as taught by Solem because this modification comprises applying a known technique (using eyelets as fixation elements) to a known device (an implanted control unit) ready for improvement to yield predictable results (eyelets allow securing the device in a constant location in the body).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dennison (US-20110125078-A1) in view of Gelfand (US 20050192638 A1) as applied to claim 1 above, and further in view of Kopell (US 20090054955 A1) (cited previously).
	Regarding claim 23, Dennison in view of Gelfand teaches an implant system for photodynamic therapy substantially as claimed in claim 1. Dennison does not teach an implant system for photodynamic therapy wherein a line tab with an opening is arranged on the supply line in an area facing the light source for attachment to the skull cap.
Kopell teaches a phototherapy system for brain maladies wherein a line tab with an opening is arranged on the supply line in an area facing the light source for attachment to the skull cap ([0118] Fig 2g, a cover/line tab 1014 over a hole 1012 in the skull holds a lead line/supply line which travels through a hole in the cover which restrains the bundle).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the implant system for photodynamic therapy of Dennison with the line tab/cover system for retaining a supply line of Kopell because the system allows for “conductive wires that facilitate electrical signal communication between the central housing 100b and the illumination housing 230a are carried by or embedded within a lead line” [0118] which facilitates the ”illumination housing 230a is positioned such that emitted light is directed into particular neural targets or structures within the brain”. Further 



Conclusion
Examiner notes that this office action present new grounds of rejection for previously presented claims and thus the action is non-final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 March 2022